18-22963-rdd       Doc 76       Filed 12/26/18      Entered 12/26/18 16:28:29 Main Document
                                                  Pg 1 of 17
                                              Hearing Date: January 23, 2019 at 10:00 a.m.
                                              Objection Deadline: January 16, 2019 at 4:00 p.m.

 KLESTADT WINTERS JURELLER
 SOUTHARD & STEVENS, LLP
 200 West 41st Street, 17th Floor
 New York, New York 10036
 Telephone: (212) 972-3000
 Facsimile: (212) 972-2245
 Sean C. Southard
 Lauren C. Kiss

 Counsel to Fred Stevens, Chapter 11 Trustee

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------x
 In re                                                            :
                                                                  :   Chapter 11
 EMC BRONXVILLE METROPOLITAN, LLC,                                :
                                                                  :   Case No. 18-22963 (RDD)
                                              Debtor.             :
 -----------------------------------------------------------------x

                     MOTION SEEKING APPROVAL OF
        STIPULATION AND ORDER BETWEEN AND AMONG CHAPTER 11
      TRUSTEE AND DEBTOR’S PREPETITION LENDER: (I) ESTABLISHING
    STIPULATIONS REGARDING THE EXTENT, VALIDITY AND PRIORITY OF
          LENDER’S LIENS, AND DEADLINES FOR COMMENCING ANY
    CHALLENGES; (II) GRANTING ADEQUATE PROTECTION TO LENDER TO
    THE EXTENT THE TRUSTEE USES ANY OF ITS CASH COLLATERAL; (III)
     PROVIDING FOR A CARVE-OUT OF LENDER’S LIENS IN CONNECTION
    WITH THE COSTS AND EXPENSES OF THE ESTATE IN LIQUIDATING THE
           DEBTOR’S ASSETS; AND (IV) GRANTING RELATED RELIEF

TO THE HONORABLE ROBERT D. DRAIN,
UNITED STATES BANKRUPTCY JUDGE:

        Fred Stevens, chapter 11 Trustee (the “Trustee”) of EMC Bronxville Metropolitan, LLC,

the above captioned debtor (the “Debtor”), hereby moves (the “Motion”) pursuant to sections 105,

361, 362 and 363 of Title 11 of the United States Code (as amended, the “Bankruptcy Code”),

Rules 4001(b), 4001(d) and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”) and Rule 4001-2 of the Local Bankruptcy Rules for the Southern District of New York

(the “Local Rules”), seeking: inter alia: approval of that certain stipulation and order dated as of
18-22963-rdd     Doc 76        Filed 12/26/18    Entered 12/26/18 16:28:29         Main Document
                                                Pg 2 of 17


December 7, 2018 (the “Stipulation and Order”), a copy of which is annexed hereto as Exhibit A,

between and among the Trustee and Popular Bank, f/k/a Banco Popular North America (the

“Lender”): (i) establishing the extent, validity and priority of the liens of Lender, and deadlines for

commencing any challenges to those liens; (ii) granting adequate protection to the Lender to the

extent the Trustee uses any of the Lender’s cash collateral; (iii) providing for a carve-out of the

Lender’s liens in connection with the costs and expenses of the estate in liquidating the Debtor’s

assets; and (iv) granting related relief. In support of the Motion, the Trustee respectfully refers to

and incorporates the contents of the declaration of Fred Stevens, pursuant to 28 U.S.C. §1746,

dated December 26, 2018 (the “Stevens Declaration”), a copy of which is annexed hereto as

Exhibit B, submitted in support of the relief sought by the Motion, and further respectfully sets

forth and states as follows:

                                  PRELIMINARY STATEMENT

       The Debtor is the owner of that certain planned condominium development project (the

“Project”) and associated real and personal property located at 759 Palmer Road, Yonkers, New

York (Block 5368, Lot 48) (the “Property”). The Trustee is informed that development of the

Property stalled prior to the instant chapter 11 proceeding and the Debtor is currently non-

operational. Lender is the Debtor’s prepetition senior secured lender and it holds a lien on

substantially all of the Debtor’s assets, including its cash. Notwithstanding the Debtor’s lack of

operations, mere ownership of the Property results in certain ongoing administrative expenses that

must be paid, including basic utility service and insurance. The Trustee, with the support of the

Lender, intends to satisfy the basic administrative expenses that are reasonable and necessary in

order to complete a relatively prompt marketing and sale process with regard to the Property.

Lender has made clear that it will not agree to fund expenses and a sale process unless its lien




                                                   2
18-22963-rdd       Doc 76    Filed 12/26/18    Entered 12/26/18 16:28:29          Main Document
                                              Pg 3 of 17


rights are formally recognized in the manner set forth in the Stipulation and Order. Further, the

Trustee insisted that he will require an appropriate carve-out in connection with his determination

to, among other things, engage professionals and pursue a formal marketing and sale of the

Property for the benefit of Lender and this estate overall. The Stipulation and Order was negotiated

between and among the Trustee and Lender, through their respective counsel, with a goal of

providing for the reasonable funding of administrative expenses to be incurred by the Trustee and

this estate, including the costs of sale of the Property, through a carve-out from the Lender’s liens.

By this Motion, the Trustee seeks approval of the Stipulation and Order upon sufficient notice to

parties in interest.

                                         JURISDICTION

        1.        This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334, and the “Amended Standing Order of Reference” of the United States District Court for the

Southern District of New York (Preska, C.J.), dated January 31, 2012.

        2.      This is a core proceeding pursuant to 28 U.S.C. § 157(b).

        3.      Venue of this proceeding and this Motion is proper pursuant to 28 U.S.C. §§ 1408

and 1409.

        4.      The statutory predicate for the relief requested herein is sections 105, 361, 362 and

363 of the Bankruptcy Code and Bankruptcy Rules 4001(b), 4001(d) and 9014.

                                         BACKGROUND

        5.      On June 22, 2018 (the “Petition Date”), Thomas E Haynes Architect, Werner E.

Tietjen, PE and Hall Heating & Cooling Services Inc. (collectively, the “Petitioning Creditors”)

filed an involuntary petition for relief under Chapter 7 of the Bankruptcy Code in the United States




                                                  3
18-22963-rdd     Doc 76     Filed 12/26/18    Entered 12/26/18 16:28:29          Main Document
                                             Pg 4 of 17


Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court” or the or this

“Court”).

       6.      On July 23, 2018, the Court entered an order converting the case (the “Case”) from

a case under Chapter 7 to a case under Chapter 11 [Docket No. 14]. On September 20, 2018, the

Court entered an order (the “Trustee Order”) directing the United States Trustee to appoint a

Chapter 11 trustee for the Debtor and its estate [Docket No. 37]. On September 24, 2018, the

United States Trustee appointed Fred Stevens to serve as the Trustee [Docket No. 39] and the

Court approved the appointment [Docket No. 43]. On October 30, 2018, this Court entered an

order granting relief to the Debtor under Chapter 11 nunc pro tunc to July 23, 2018 (the “Relief

Date”) [Docket No. 54].

   A. Debtor’s Property

       7.      On or around June 10, 2013, the Debtor was formed as a New York State limited

liability company to develop the Project, which was a proposed 35-unit multi-family condominium

loft property consisting of a three-story building that was under construction/conversion to a luxury

residential project with 6-levels, plus a penthouse and a total of 105,346 saleable square feet. The

Project is located along Palmer Avenue and the Sprain Brook Parkway in the northeast section of

Yonkers, near the Village of Bronxville border.

       8.      As set forth above, the primary assets of this Debtor relate to the potential equity

value to be realized upon completion of the Project. Apart from the Property described above, the

only other assets of the Debtor that the Trustee is aware of include certain furniture and fixtures

located in a storage facility in Paterson, New Jersey (the “F&E”) and potential Causes of Action

against third parties (as defined below).




                                                  4
18-22963-rdd     Doc 76     Filed 12/26/18    Entered 12/26/18 16:28:29          Main Document
                                             Pg 5 of 17


   B. Popular Bank – First Priority Secured

       9.      Prior to the Petition Date, the Lender asserts that it made available to the Debtor up

to the total amount of principal indebtedness of $24,550,000.00 to purchase and develop the

Property, which aggregate amount was divided into (i) a building loan in the total principal amount

of $18,900,000.00 (the “Building Loan”) and (ii) a project loan in the total principal amount of

$5,650,000.00 (the “Project Loan,” and collectively with the Building Loan, the “Loan”), pursuant

to the terms of a certain loan agreement, dated November 20, 2014 (the “Loan Agreement”) by

and between the Lender and Debtor, together with Donald Wellington, Kerry Wellington and WY

Builders Metropolitan, LLC, as guarantors.

       10.     The Building Loan is evidenced by a promissory note issued by the Debtor to the

Lender, dated November 20, 2014 (the “Building Loan Note”), and the Lender asserts is secured

by the Property and related rents, rights and proceeds pursuant to a certain mortgage and security

agreement issued by the Debtor (the “Building Loan Mortgage”) and related assignments and

agreements.

       11.     The Project Loan is evidenced by a promissory note issued by the Debtor to the

Lender, dated November 20, 2014 (the “Project Loan Note”), and the Lender asserts it is secured

by the Property and related rents, rights and proceeds pursuant to a certain mortgage and security

agreement issued by the Debtor (the “Project Loan Mortgage”) and related assignments and

agreements.

       12.     Lender asserts that Donald Wellington and Kerry Wellington issued a payment

guaranty agreement in favor of the Lender, dated November 20, 2014, and Edgar Melo Costa

issued a payment guaranty agreement dated April 30, 2018 pursuant to which each guaranteed the

Debtor’s obligations to repay the Loans (the “Payment Guaranty”), and Donald Wellington, Kerry




                                                 5
18-22963-rdd      Doc 76     Filed 12/26/18     Entered 12/26/18 16:28:29           Main Document
                                               Pg 6 of 17


Wellington and WY Builders Metropolitan, LLC issued a completion guaranty agreement in favor

of the Lender, dated November 20, 2014, pursuant to which each guaranteed the completion of the

Project (the “Completion Guaranty”) (the Loan Agreement, Building Loan Note, Building Loan

Mortgage, Project Loan Note, Project Loan Mortgage, Payment Guaranty, Completion Guaranty

and all other agreements and documents evidencing the Loans, together with any amendments or

supplements thereto as may have been entered into, are collectively referred to herein as the “Loan

Documents”).

   C. Property Taxes and Mechanic’s Liens

       13.     A search, dated July 2, 2018 revealed the following mechanic’s liens against the

Project: (i) Easton-Steinmeyer & Associates LLC - $156,588.20; (ii) Joe Lombardo Plumbing &

Heating of Rockland Inc. - $142,159.84; (iii) John V. Krupa - $390,000.00; (iv) Naber Electric,

Inc. - $221,963.50; (iv) Perimeter Concrete Corp. - $194,200.00; (v) Spray Enterprise -

$19,990.00; and (vi) TNT Contracting Group, LLC - $309,797.00. The Trustee also become aware

of the following mechanic’s lien filed after the Petition Date: A&A Fab LLC - $547,331.59. In

addition, the Debtor’s records identify outstanding property taxes of $96,583.74. At this time, it

is unclear if the taxes or any of the mechanics’ liens are valid and outstanding.

       14.     In addition to the foregoing potentially secured obligations and although the

Debtor’s bar date for filing claims has yet to pass, the Debtor appears to have substantial additional

unsecured debt.

   D. Lender’s Interest in Cash Collateral

       15.     As a result of the Building Loan Mortgage and Project Loan Mortgage (collectively,

the “Mortgages”), the Lender asserts that it holds security interests in, and liens on (the “Prepetition

Liens”) all of the Debtor’s real and personal property and fixtures, in each case whether then or




                                                   6
18-22963-rdd       Doc 76    Filed 12/26/18    Entered 12/26/18 16:28:29         Main Document
                                              Pg 7 of 17


thereinafter existing or then owned or thereafter acquired and whether subject to the Uniform

Commercial Code including, but not limited to, all goods, money, contract rights, instruments,

accounts, farm products, inventory, equipment, documents, chattel paper, securities and general

intangibles and all interest, dividends and other distributions paid and payable in cash or in

property; and all replacements and substitutions for, and all accessions and additions to, and all

products and proceeds of all of the foregoing (collectively, the “Prepetition Collateral”).

Prepetition Collateral is intended to include any cash collateral as that term is defined in Section

363(a) of the Bankruptcy Code (“Cash Collateral”).

       16.       The Lender asserts that as of the Petition Date, the Debtor is indebted to Lender,

exclusive of legal expenses, costs, insurance and taxes, in the amount of $16,378,235.04 on

account of the Building Loan, and $6,691,385.34 on account of the Project Loan which are secured

by the Prepetition Liens against the Prepetition Collateral (collectively, the “Secured Prepetition

Obligations”).

                                     RELIEF REQUESTED

       17.       By this Motion, the Trustee respectfully requests, pursuant to sections 105, 361,

362 and 363 of the Bankruptcy Code and Bankruptcy Rules 4001(b), 4001(d) and 9014, approval

of the Stipulation and Order (I) establishing the extent, validity and priority of the Lender’s

Prepetition Liens, and deadlines for commencing any challenges to those Prepetition Liens and

underlying claims; (II) granting adequate protection to the Lender to the extent the Trustee uses

any of the Lender’s Cash Collateral; and (III) providing for a carve-out of the Lender’s Prepetition

Liens in connection with the costs and expenses of the estate in liquidating the Debtor’s assets (the

“Carve-Out”).




                                                 7
18-22963-rdd     Doc 76     Filed 12/26/18    Entered 12/26/18 16:28:29            Main Document
                                             Pg 8 of 17




                     AUTHORITY FOR USE OF CASH COLLATERAL

       18.     A trustee may be authorized pursuant to court order, to use cash collateral in the

ordinary course of its business operations under sections 363(c) and 1107 of the Bankruptcy Court.

This Court may condition such use, pursuant to section 363(e) of the Bankruptcy Code as is

necessary to provide adequate protection of any interest held therein by any entity other than the

debtor in possession.

       19.     Courts repeatedly have recognized that use of cash collateral is appropriate where

necessary to preserve a debtor’s ability to reorganize and thus maximize the value of an estate for

all interested parties. See In re Realty Southwest Assoc., 140 B.R. 360, 366 (Bankr. S.D.N.Y.

1992); H.R. Rep. No. 595, 95th Cong., 1st Sess. 344 (1977); 3 Collier on Bankruptcy 363.03 (Alan

N. Resnick & Henry J. Sommer eds., 15th ed. rev. 2006); see also In re Dynaco, 162 B.R. 389,

396; In re Stein, 19 B.R. 458 (Bania. E.D. Pa. 1982).          Bankruptcy Rule 4001(b) governs

authorization for utilizing cash collateral. After a hearing held on at least fourteen days’ notice,

the court may grant the authority to use cash collateral on a permanent basis and other permanent

relief requested herein.

       20.     A trustee may not use cash collateral unless “(A) each entity that has an interest in

such collateral consents; or (B) the court, after notice and a hearing, authorizes such use, sale, or

lease in accordance with the provisions of this section.” 11 U.S.C. § 363(c)(2).

       21.     The Trustee does not presently have sufficient available sources of cash, capital or

financing to maintain the Property while devising and implementing a strategy for the sale of the

Property or restructuring of the Debtor. The Lender has agreed to advance certain expenditures

directly to third parties as necessary to maintain the Property, including payments for property and




                                                 8
18-22963-rdd     Doc 76      Filed 12/26/18    Entered 12/26/18 16:28:29          Main Document
                                              Pg 9 of 17


general liability insurance coverage that are necessary to protect the Property and Debtor’s estate

and any necessary utility charges and deposits associated with the Property.

       22.     Without specifying that the same is Cash Collateral, the Stipulation and Order

provides that all advances for necessary expenditures made by the Lender at the request of the

Trustee shall be automatically added to the amount of the Prepetition Secured Obligations. It

further provides that the Trustee shall be entitled to use any Cash Collateral, accrue administrative

expenses and use or sell the Prepetition Collateral in accordance with and subject to the terms and

conditions of the Stipulation and Order. In the event that the Trustee recovers Cash Collateral

following the date of the Stipulation and Order, the Trustee’s proposed use of Cash Collateral shall

be consistent with and for the purposes of protecting and maintaining the Property and fulfilling

the Trustee’s fiduciary obligations.

   A. Adequate Protection

       23.     Section 363(e) of the Bankruptcy Code provides that, “on request of an entity that

has an interest in property used, sold, or leased, or proposed to be used, sold, or leased, by the

trustee, the court, with or without a hearing, shall prohibit or condition such use, sale, or lease as

is necessary to provide adequate protection of such interest.” 11 U.S.C. § 363(e). Permissible

forms of adequate protection include periodic cash payments, additional liens, replacement liens,

and other forms of relief. 11 U.S.C. § 361. The purpose of adequate protection is to protect a

secured creditor from diminution in the value of its property interest in its collateral during the

period of use, sale, or lease. In re Kain, 86 B.R. 506, 513 (Bankr. W.D. Mich. 1988); see also

Delbridge v. Production Credit Assoc. and Fed. Land Bank, 104 B.R. 824, 827-28 (E.D. Mich.

1989); In re Ledgemere Land Corp., 116 B.R. 338, 343 (Bankr. D. Mass. 1990). The appropriate




                                                  9
18-22963-rdd     Doc 76      Filed 12/26/18 Entered 12/26/18 16:28:29              Main Document
                                           Pg 10 of 17


form of adequate protection must be determined on a case-by-case basis. See In re O’Connor, 808

F.2d 1393, 1396 (10th Cir. 1987); In re Martin, 761 F.2d 472, 474 (8th Cir. 1985).

       24.     As adequate protection for any diminution in the value of the Prepetition Collateral

resulting from (i) the use of the Cash Collateral pursuant to Section 363(e) of the Bankruptcy, (ii)

the use, sale or lease of the Prepetition Collateral (other than the Cash Collateral) pursuant to

Section 363(c) of the Bankruptcy Code, and (iii) the imposition of the automatic stay pursuant to

Section 362(a) of the Bankruptcy Code, the Trustee is requesting that the Lender be granted

(effective as of the Petition Date and without the necessity of the execution by the Debtor of any

other security agreement or pledge agreement), pursuant to Sections 361 and 363(e) of the

Bankruptcy Code, to the same extent, priority and validity as the Prepetition Liens existing with

respect to the Prepetition Collateral as of the Petition Date, valid and perfected, replacement

security interests in, and liens on (collectively, the “Replacement Liens”), all of the Debtor’s right,

title and interest in and to all of the Debtor’s existing and after-acquired tangible and intangible

personal property in existence on or acquired or created at any time after the Petition Date,

inclusive of the type and kind previously identified as the Prepetition Collateral, (collectively, the

“Postpetition Collateral”), junior only to the Carve-Out (as defined below). The Stipulation and

Order then clarifies and intentionally excludes from the scope of Postpetition Collateral, the

proceeds of any claims or causes of action of the Trustee, Debtor or the Debtor’s estate that may

later be commenced under chapter 5 of the Bankruptcy Code (the “Avoidance Actions”) or as

against the former owners, managers, directors, officers, or other persons or entities in control of

the Debtor under any theory at law or in equity (the “Insider Actions”, and together with the

Avoidance Actions, the “Causes of Action”).




                                                  10
18-22963-rdd     Doc 76     Filed 12/26/18 Entered 12/26/18 16:28:29             Main Document
                                          Pg 11 of 17


   B. Negotiated Carve-Out

       25.     In addition to excluding Causes of Action from the scope of Postpetition Collateral,

the Trustee negotiated for an appropriate carve-out from the liens and claims of the Lender under

the Stipulation and Order (the “Carve-Out”) that will permit the Trustee to, among other things,

investigate the liens and claims of the Lender, effectuate a proper marketing and sale of the

Property and pay associated professional costs. In addition, and as set forth in the Stipulation and

Order, the Trustee negotiated for $200,000 to be set aside for the benefit of the estate which will

hopefully permit the Trustee to make a distribution to junior creditors regardless of whether the

Property is sold for greater than the Secured Prepetition Obligations of the Lender.

       26.     Through the Stipulation and Order then, the Lender expressly agrees that the

Prepetition Liens, any Replacement Liens, and any rights of Lender under Section 507(b) of the

Bankruptcy Code are all subject to the Carve-Out which includes:

                   a. all fees required to be paid to the Clerk of the Bankruptcy Court and to the

                       Office of the United States Trustee under section 1930(a) of title 28 of the

                       United States Code plus interest pursuant section 3717 of title 31 of the

                       United States Code,

                   b. the costs and administrative expenses not to exceed $25,000 in the

                       aggregate that are permitted to be incurred by any chapter 7 trustee pursuant

                       to an order of this Court following any conversion of any of the Case

                       pursuant to section 1112 of the Bankruptcy Code,

                   c. any allowed commissions and disbursement of the Trustee not to exceed the

                       limitations imposed by Section 326 of the Bankruptcy Code; provided

                       further that the Parties anticipate that if marketing and sale of the Property




                                                11
18-22963-rdd         Doc 76       Filed 12/26/18 Entered 12/26/18 16:28:29                       Main Document
                                                Pg 12 of 17


                           proceeds with approval under section 363 of the Bankruptcy Code and

                           without protracted litigation or competing chapter 11 plan scenarios, that

                           the reasonable allowed commission due the Trustee should not exceed one

                           percent (1%) of disbursements 1,

                       d. the payment of allowed professional fees, commissions and disbursements

                           (the “Professional Fees and Disbursements”) incurred by the professionals

                           or brokers retained by the Trustee for reasonable and necessary case

                           matters, other than investigation and prosecution of any Causes of Action,

                           closing costs and title charges necessary to close title on the sale of the

                           Property, and

                       e. $200,000 to be retained by the Trustee and used in the administration of the

                           estate.

         27.      Lender negotiated for a full reservation of rights to object to the allowance of any

Professional Fees and Disbursements incurred by the Trustees professionals notwithstanding the

Carve-Out. Further, the Lender negotiated for certain limitations in relation to the Professional

Fees and Disbursements subject to the Carve-Out. For instance, (a) no more than $20,000 may be

used for investigating the Lender’s Prepetition Liens, and (b) no fees shall be paid in connection

with any Challenge (as defined below), to contest in any manner, or raise any defenses to, the

amount, validity, perfection, priority, extent, or enforceability of the Secured Prepetition




1
  For the avoidance of doubt, any limitation on the commissions of the Trustee contained in this paragraph 6 are
applicable to the Carve-Out only and are not intended to apply under circumstances where the Carve-Out is either not
utilized or applied, or otherwise in the event that the Trustee recovers assets and disburses funds unrelated to the sale
of the Property.



                                                          12
18-22963-rdd     Doc 76     Filed 12/26/18 Entered 12/26/18 16:28:29            Main Document
                                          Pg 13 of 17


Obligations, the Prepetition Liens, or the Replacement Liens, or to assert any claims or cause of

action against Lender.

       28.     Based on the foregoing, the Trustee respectfully submits that the adequate

protection offered to Lender under the Stipulation and Order will sufficiently protect Lender’s

interests in the Cash Collateral and in the Prepetition Collateral from any diminution in value and

is permissible under the Bankruptcy Code. The Trustee also respectfully requests that the Court

approve the Carve-Out as reasonable and necessary under the circumstances of this Case.

   C. Validity and Priority of Liens

       29.     The Replacement Liens granted under the Stipulation and Order shall constitute

valid and duly perfected security interests and liens as of the Petition Date, and Lender shall not

be required to file or serve financing statements, notices of lien or similar instruments which

otherwise may be required under federal or state law in any jurisdiction, or take any action.

Moreover, the Replacement Liens are intended to be junior in priority to any validly existing,

properly perfected and enforceable lien which is determined to be senior in priority to the security

interest of Lender.

       30.     The Replacement Liens granted pursuant to the provisions of the Stipulation and

Order and any actions taken by Lender pursuant thereto shall survive entry of any order which

may be entered (a) converting the Case to a chapter 7 case or (b) dismissing the Case, and such

Replacement Liens shall maintain their priority as provided by the Stipulation and Order until all

of the Secured Prepetition Obligations are indefeasibly paid in full.

       31.     The Stipulation and Order contains a standard lien challenge right that permits any

party in interest, including without limitation the Trustee and any statutory committee to

investigate and challenge by adversary proceeding or contested matters, the amount, validity,




                                                13
18-22963-rdd     Doc 76      Filed 12/26/18 Entered 12/26/18 16:28:29             Main Document
                                           Pg 14 of 17


enforceability, perfection or priority of the Secured Prepetition Obligations or the Prepetition Liens

on or related to the Prepetition Collateral in respect thereof, no later than seventy-five (75) days

from the entry of the Stipulation and Order.

       32.     If no such challenge is timely commenced as provided in the foregoing paragraph,

(i) the Secured Prepetition Obligations shall constitute allowed claims, not subject to subordination

and otherwise unavoidable, for all purposes in the Case and any subsequent chapter 7 case, (ii) the

Prepetition Liens on or related to the Prepetition Collateral shall be deemed legal, valid, binding,

perfected, not subject to defense, claim, counterclaim, re-characterization, offset of any kind,

subordination, and otherwise unavoidable, and (iii) Lender, the Secured Prepetition Obligations

and the Prepetition Liens shall not be subject to any other or further challenge by any party in

interest seeking to exercise the rights of the Debtors’ respective estates against Lender shall be

forever waived and released.

   D. Compliance with Local Rule 4001-2

       33.     Local Rule 4001-2 requires that certain provisions contained in the financing

documents and/or Stipulation and Order be highlighted, and that the Trustee must provide

justification for the inclusion of such highlighted provision(s). Though not a traditional cash

collateral application, the Trustee believes that certain provisions of Local Rule 4001-2 may be

implicated by the Motion, but that the same provides adequate disclosure regarding such

provisions. The Trustee has set forth each of the sub-sections of Local Rule 4001-2 and has

detailed whether or not this Motion contains or contemplates provisions which would fall within

the ambit thereof:

       •       Local Rule 4001-2(a)(1): This Motion does not contemplate use of Cash Collateral
               under a budget because the Trustee is not in possession of any Cash Collateral, but
               outlines the types of carrying cost expenses to be paid in relation to the Property.




                                                 14
18-22963-rdd     Doc 76     Filed 12/26/18 Entered 12/26/18 16:28:29             Main Document
                                          Pg 15 of 17


      •        Local Rule 4001-2(a)(2): There are no material conditions to use of Cash Collateral
               other than the scope of the Carve-Out as set forth in the Motion and further
               limitations on use related to lien investigation and challenge efforts.

      •        Local Rule 4001-2(a)(3): The Trustee is not seeking authority to pay any fees as
               part of the Motion.

      •        Local Rule 4001-2(a)(4): The Motion describes the effects on existing liens of the
               granting of Replacement Liens provided to Lender.

      •        Local Rule 4001-2(a)(5): The Motion describes the proposed Carve-Out in detail.

      •        Local Rule 4001-2(a)(6): There are no cross-collateralization provisions, which
               elevate prepetition debt to administrative expense (or higher) status. The Motion
               provides that Lender shall receive a lien on all of the Debtor’s postpetition property
               as a form of adequate protection only and post-petition advances of expenses by the
               Lender shall be added to the Secured Prepetition Obligations of Lender.

      •        Local Rule 4001-2(a)(7): The Trustee is not seeking approval of any roll-up
               provisions.

      •        Local Rule 4001-2(a)(8): The Trustee does not believe he is seeking approval of
               any provision that would limit the Court’s power or discretion in a material way, or
               that would interfere with the exercise of the Trustee’s fiduciary duties, or restrict
               the rights and powers, of the Trustee, Debtor, or any committee or other fiduciary.

      •        Local Rule 4001-2(a)(9): Lender is not under any current funding obligation. The
               Trustee is not seeking approval of any limitation other than the scope of the Carve-
               Out and limitations on use concerning investigation and challenge.

      •        Local Rule 4001-2(a)(10): Not applicable.

      •        Local Rule 4001-2(a)(11): Not applicable.

      •        Local Rule 4001-2(a)(12): Not applicable.

      •        Local Rule 4001-2(a)(13): Not applicable.

      •        Local Rule 4001-2(a)(14): Not applicable.

      •        Local Rule 4001-2(a)(15): Not applicable.

      •        Local Rule 4001-2(a)(16): Not applicable.

      •        Local Rule 4001-2(a)(17): Not applicable.

      •        Local Rule 4001-2(a)(18): Not applicable.


                                                15
18-22963-rdd       Doc 76   Filed 12/26/18 Entered 12/26/18 16:28:29              Main Document
                                          Pg 16 of 17


       •       Local Rule 4001-2(b): Not applicable.

                                             NOTICE

       34.     As of the filing of this Motion, no examiner or creditors’ committee has been appointed

in this Chapter 11 Case. Notice of this Motion will be given to (i) counsel to Lender, Zeichner Ellman

& Krause LLP; (ii) the Office of the United States Trustee for the Southern District of New York,

Attn: Andrea Schwartz, Trial Attorney, U.S. Federal Office Building, 201 Varick Street, Room

1006, New York, New York 10014; (iii) each of the Debtor’s known secured creditors; and (iv)

each of the Debtor’s twenty (20) largest unsecured creditors. In light of the nature of the relief

requested herein, the Trustee submits that no other or further notice need be given.

                                     NO PRIOR REQUEST

       35.     No previous request for the relief sought in this Motion has been made to this or

any other court.




                                                 16
18-22963-rdd     Doc 76     Filed 12/26/18 Entered 12/26/18 16:28:29         Main Document
                                          Pg 17 of 17




       WHEREFORE, the Trustee respectfully requests that the Court “so order” the Stipulation

and Order and for such other and further relief as this Court deems just.

 Dated: New York, New York
        December 26, 2018
                                                  KLESTADT WINTERS JURELLER
                                                  SOUTHARD & STEVENS, LLP

                                            By:    /s/Sean C. Southard
                                                  Sean C. Southard
                                                  Lauren C. Kiss
                                                  200 West 41st Street, 17th Floor
                                                  New York, New York 10036-7203
                                                  Tel: (212) 972-3000
                                                  Fax: (212) 972-2245
                                                  Email: ssouthard@klestadt.com
                                                          lkiss@klestadt.com

                                                  Attorneys for Fred Stevens, Chapter 11
                                                  Trustee




                                                17
